  Exhibit 10.20

 
[ex10-20000.jpg]
 
AutoWeb, Inc.
Human Resources Department
18872 MacArthur Blvd, Suite 200
Irvine, CA 92612-1400
Voice: (949) 225-4572
 

 
 
April 18, 2018
 
 
TO:       

Glenn Fuller
FROM:      

Jared Rowe – President and CEO
 
RE:        

Salary Increase
  



 
It is a pleasure to inform you of an increase in your salary. Following is a
summary of your salary increase.
 
Position:
EVP, Chief Legal and Administrative Officer and Secretary
New Semi-monthly
Rate:
$14,593.75 (Approximately $350,250.00 Annually)
Effective Date:
April 15, 2018
 
Your salary increase is conditioned upon your acceptance of the foregoing
modifications to the terms and conditions of your employment with AutoWeb, Inc.
If you accept these modifications to the terms of your employment, please
acknowledge your acceptance in the space provided below.
 
As a reminder, your employment is at-will, not for a specified term and may be
terminated by the Company or you at any time, with or without cause or good
reason and with or without prior, advance notice. This “at-will” employment
status will remain in effect throughout the term of your employment by the
Company and cannot be modified except by a written document executed by both
parties which in the case of the Company, must be executed by the Company’s
Chief Executive Officer and expressly negate the “at-will” employment status.
 
To the extent any confidentiality agreement between you and the Company, or
other any other agreement between you and the Company that imposes on you
confidentiality obligations to the Company, do not contain the following or
substantially similar provisions, the following provisions are hereby added to
and deemed to be a part of such agreements:
 
1. 
Employee may not be held criminally or civilly liable under any federal or state
trade secret law for the disclosure of a trade secret that: (a) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (b) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding.
Further, in the event Employee files a lawsuit for retaliation by the Company
for reporting a suspected violation of law, Employee may disclose the Company’s
trade secrets to Employee’s attorney and use the trade secret information in the
court proceeding if Employee: (a) files any document containing the trade secret
under seal; and (b) does not disclose the trade secret, except pursuant to court
order.
 
 

 
 
April 18, 2018
Glenn Fuller
 
 
2. 
Employee understands that nothing contained in your confidentiality agreement or
other confidentiality documents limits Employee’s ability to file a charge or
complaint or report a violation with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”). Employee further understands that this Agreement does not limit
Employee’s ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to Company. This Agreement does not limit Employee’s right to receive an
award for information provided to any Government Agencies.
 
 
Please feel free to call if you have any questions.
 
AutoWeb, Inc.
 
By:
 
 
 
/s/ Jared Rowe                                         

Jared Rowe
President and CEO
 

Accepted and Agreed:
 

 
/s/ Glenn Fuller                                    

Glenn Fuller
 
 
 
● Page 2
